Citation Nr: 0912862	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-32 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for vision problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The appellant served on active duty from September 1981 to 
December 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for diabetes mellitus 
and vision problems.  

In March 2009, a videoconference hearing was held before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The Board notes that service connection for diabetes mellitus 
was previously denied by the RO in unappealed December 1998 
and August 2000 decisions.  Those decisions are final and not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002).  If new and material evidence is 
received, however, the claim may be reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. 3.156(a) (2008).

In this case, in the November 2005 rating decision on appeal, 
the RO did not address the issue of whether new and material 
evidence had been received to reopen the claim of service 
connection for diabetes mellitus, but addressed the issue 
only on the merits.  Nonetheless, the Board is obligated by 
38 U.S.C.A. §§ 5108 and 7104(b) to address whether new and 
material evidence has been submitted prior to addressing the 
merits of this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

After reviewing the record, the Board finds that the 
additional evidence received since the last final rating 
decision denying service connection for diabetes mellitus is 
new and material within the meaning of 38 C.F.R. § 3.156 and 
warrants reopening of the appellant's claim.  As set forth in 
more detail below, this evidence includes an October 2005 
letter from the appellant's VA physician verifying that the 
appellant has had diabetes since 1994, within the regulatory 
presumptive period.  See 38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  Thus, the Board 
finds that new and material evidence has been received and 
will proceed with consideration of the appellant's reopened 
claim of service connection for diabetes mellitus on the 
merits.  Given the favorable outcome below, it is clear that 
the appellant has not been prejudiced by the Board's actions.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that in a December 2005 statement, the 
appellant raised claims of service connection for peripheral 
neuropathy, hypertension, and a lung disability.  Since these 
claims have not as yet been adjudicated, they are referred to 
the RO for initial consideration.

As set forth in more detail below, a remand is necessary with 
respect to the claim of service connection for vision 
problems.  This issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether the appellant's 
diabetes mellitus was manifest to a compensable degree within 
one year of his separation from active service in December 
1993.  


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, diabetes 
mellitus may be presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence needed to substantiate a claim for VA benefits.  VA 
also has a duty to assist claimants in obtaining the evidence 
needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  In light of the favorable 
decision below, the Board finds that no further notification 
or development action is required at this juncture.  Neither 
the appellant nor his representative has argued otherwise.


Background

The appellant's service treatment records are negative for 
complaints or findings of diabetes mellitus.  He did not 
undergo a military separation medical examination.  

In October 1998, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for diabetes mellitus.  He reported that he had 
received treatment for the condition at a "VA hospital" and 
at the Cleveland Clinic, but did not specify the dates of 
such treatment.

In a December 1998 rating decision, the RO denied the claim, 
noting that there was no evidence the appellant's diabetes 
was present during his active service or within one year of 
his separation from active service.  Although the appellant 
was notified of the decision and his appellate rights in a 
December 1998 letter, he did not appeal.

In August 2000, the appellant again submitted a claim of 
service connection for diabetes mellitus.  On his 
application, he indicated that he had been receiving 
treatment for diabetes at an unspecified VA hospital since 
May 1994.  

In an August 2000 letter, the RO asked the appellant to 
provide the location of the VA hospital where he received 
treatment for diabetes.  He did not respond.  In a November 
2000 letter, the RO denied the claim and further notified the 
appellant of his appellate rights.  He did not appeal.

In December 2004, the appellant again submitted a claim of 
service connection for diabetes mellitus.  On his 
application, the appellant indicated that five months after 
his separation from service, he had been involved in an 
automobile accident.  Upon receiving treatment following the 
accident, he recalled that he had been diagnosed as having 
diabetes mellitus.  The appellant indicated that he had first 
been diagnosed as having diabetes mellitus in May 1994 at the 
Louis Stokes VA Hospital in Wade Park.  

In support of the appellant's claim, the RO received VA 
clinical records, dated from 1998 to 2006 showing treatment 
for various conditions, including diabetes mellitus.  (In 
response to the RO's request, the VA Hospital indicated that 
there were no available clinical records pertaining to the 
appellant from 1994).  In pertinent part, these VA clinical 
note a history of a diagnosis of diabetes mellitus at various 
dates between 1993 and 1995.  For example, these records show 
that in March 1998, the appellant reported that he had been 
diagnosed as having diabetes mellitus in 1994 and was under 
treatment at the Cleveland Clinic.  In May 1998, the 
appellant reported that he had had diabetes for the past 
three years, having been diagnosed in 1995.  In October 1998, 
the appellant was seen in the ophthalmology clinic.  At that 
time, it was noted that he had had diabetes mellitus for the 
past five years, since 1993.

The record on appeal shows that the RO requested records from 
the Cleveland Clinic for the period from January 1993 to the 
present.  In response, that facility provided medical records 
dated from September 1997.  In pertinent part, these records 
show that the appellant was treated for multiple conditions 
during this period, including diabetes mellitus.  In January 
1998, the appellant was seen in connection with multiple 
complaints, including blurred vision.  At that time, it was 
noted that he had been diagnosed as having diabetes mellitus 
in 1995.  

In an October 2005 letter, the appellant's VA physician 
indicated that "[a]t the [appellant's] request, I am 
verifying that he has had Type I Diabetes Mellitus since 
1994."   


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including diabetes 
mellitus, may be also be established on a presumptive basis 
by showing that such a disease manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent 
rating is assigned for diabetes mellitus manageable by 
restricted diet only.

A chronic disease need not be diagnosed during the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable medical 
and lay evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

As discussed above, the appellant's service treatment records 
are entirely negative for complaints or findings of diabetes 
mellitus.  Indeed, the appellant does not contend otherwise.  
Rather, he seeks service connection for diabetes mellitus on 
a presumptive basis, claiming that he was first diagnosed as 
having the condition in May 1994, approximately five months 
after his separation from active service.  

In this case, unfortunately, there is there is no 
contemporaneous evidence documenting a diagnosis of diabetes 
mellitus within one year of the appellant's separation from 
active service in December 1993.  Both the RO and the 
appellant were unsuccessful in obtaining such records.  The 
earliest contemporaneous clinical record documenting 
treatment for diabetes mellitus is not until September 1997, 
more than four years after the appellant's separation from 
active service.  

The record on appeal, however, contains clinical records 
corroborating the appellant's statements that he was first 
diagnosed as having diabetes mellitus in 1994, within the 
first post-service year.  As discussed above, VA clinical 
records note a history of diabetes mellitus since 
approximately 1994.  Additionally, the appellant has 
submitted a letter from his longstanding VA treating 
physician, who has verified that the appellant has had 
diabetes mellitus since 1994.  Finally, at his March 2009 
Board hearing, the appellant gave credible testimony to the 
effect that he was first diagnosed as having diabetes 
mellitus in 1994.

The Board acknowledges that, given the record on appeal in 
this case, the exact date of onset of the appellant's 
diabetes mellitus cannot be established to a certainty.  
However, absolute certainty is not required.  As noted above, 
under the benefit-of-the- doubt rule, for the appellant to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence 
set forth above, such a conclusion cannot be made in this 
case.  

Thus, the Board finds that the evidence is in equipoise as to 
whether the appellant had diabetes mellitus to a compensable 
degree within the first year after his discharge from 
service; accordingly, presumptive service connection for 
diabetes mellitus is warranted.  


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.





REMAND

The appellant also seeks service connection for vision 
problems, including as secondary to diabetes mellitus.  

The record on appeal documents that the appellant has been 
treated for diabetic retinopathy.  While such condition is 
certainly secondary to his now service-connected diabetes 
mellitus, the record on appeal also documents decreased 
visual acuity secondary to a chorioretinal scar, secondary to 
childhood trauma.  Other diagnoses include glaucoma.  

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In this case, the Board finds 
that the medical record is unclear as to the nature and 
etiology of the appellant's complete eye pathology is 
unclear, including what portion of his symptomatology is 
secondary to his service-connected diabetes mellitus.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board 
is precluded from differentiating between symptomatology 
attributed to a service-connected disability and a non 
service-connected disability in the absence of medical 
evidence which does so).  For these reasons, a VA medical 
examination is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must provide a medical examination when 
there is competent evidence of a current disability and an 
indication that the disability may be associated with another 
service-connected disability).

Finally, a review of the record indicates that in May 2004, 
the RO provided the appellant with a letter for the purpose 
of satisfying the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA). Since that time, however, the 
Court has issued a decision imposing additional notification 
requirements. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award). The RO has not yet issued a 
letter complying with these additional requirements. Thus, a 
remand is necessary.
Accordingly, the case is REMANDED for the following actions:

1.  The appellant and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the etiology of his current 
decreased visual acuity.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that any 
current eye pathology or decreased visual 
acuity is causally related to the 
appellant's active service or any 
service-connected disability, including 
diabetes mellitus.  The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.

3.  After the development requested above 
has been completed, the RO should again 
review the record. If the benefit sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


